Exhibit 10.2

LOGO [g12775img001.jpg]

BEA Systems, Inc.

Stock Plan Administration

2315 North First Street

San Jose, CA 95131

Phone: 408-570-8600

FAX: 408-570-8970

Email: stock-admin@bea.com

--------------------------------------------------------------------------------

NOTICE OF GRANT OF STOCK OPTIONS

AND OPTION AGREEMENT

«FIRST_NAME» «LAST_NAME»

«ADDRESS_LINE_1» «ADDRESS_LINE_2»

«ADDRESS_LINE_3»

«CITY», «STATE» «ZIP_CODE»

«COUNTRY»

«EMAIL_ADDRESS»

Option Number:  «NUM»

Plan:     1997

 

--------------------------------------------------------------------------------

Effective, «OPTION_DATE» you have been granted a Non-Qualified Stock Option to
buy «SHARES_GRANTED» shares of BEA Systems, Inc. common stock at «OPTION_PRICE»
per share.

The total option price of the shares granted is $ «TOTAL_OPTION_PRICE».

Twenty-five percent (25%) of the Total Shares will vest and may be exercised on
the first anniversary date (the vest type below “On Vest Date”) of the Grant
Date and, thereafter, an additional 1/48th of the Total Shares shall vest
monthly and may be exercised upon each of the 36 monthly anniversaries (the vest
type below “Monthly”). This described below:

 

Shares    Vest Type    Full Vest    Expiration

«SHARES_PERIOD_1»

   «VEST_TYPE_PERIOD_1»    «VEST_DATE_PERIOD_1»    «EXPIRATION_DATE_PERIOD_1»

«SHARES_PERIOD_2»

   «VEST_TYPE_PERIOD_2»    «VEST_DATE_PERIOD_2»    «EXPIRATION_DATE_PERIOD_2»

 

 

--------------------------------------------------------------------------------

 

BY ACCEPTING THIS AWARD, YOU AND BEA AGREE THAT THESE OPTIONS ARE GRANTED UNDER
AND GOVERNED BY THE TERMS AND CONDITIONS OF THE BEA 1997 STOCK INCENTIVE PLAN
AND THE OPTION AGREEMENT. THE OPTION AGREEMENT AND THE 1997 STOCK INCENTIVE
PLAN ARE A PART OF THIS GRANT PACKAGE AND ARE ALSO LOCATED ON THE STOCK
ADMINISTRATION WEB SITE OF BEA.

ELECTRONIC ACCEPTANCE WILL BE REPORTED TO BEA STOCK ADMINISTRATION. YOU MAY
REFER BACK TO THIS DOCUMENT OR RETAIN BY PRINTING A COPY AT ANY TIME.



--------------------------------------------------------------------------------

BEA SYSTEMS, INC. 1997 STOCK INCENTIVE PLAN STOCK OPTION AGREEMENT

 

Grant of Option. BEA grants to the Optionee the Option as set forth in the
Notice. If designated in the Notice as an Incentive Stock Option (“ISO”), the
Option is intended to qualify as an Incentive Stock Option as defined in
Section 422 of the Code. Nevertheless, to the extent that it exceeds the
$100,000 rule of Section 422(d) of the Code, the Option shall be treated as a
Non-Qualified Stock Option.

Exercise of Option.

Right to Exercise.    The Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice. The Option shall be
subject to the provisions of Section 11 of the Plan relating to the
exercisability or termination of the Option in the event of a Corporate
Transaction, Change in Control or Subsidiary Disposition. No partial exercise of
the Option may be for less than 5 percent of the Number of Shares subject to the
option or the remaining Number of Shares subject to the Option. In no event
shall the Company issue fractional Shares. The number of Shares exercisable on a
given day is the total number of Shares vested on that day less the total number
of Shares previously exercised.

Method of Exercise.    The Option shall be exercisable only by delivery of an
Exercise Form (available on BEA’s Internal Web -Administration, Stock
Information, Employee Stock Option Plan). The Exercise Form shall be signed by
the Optionee and delivered to the person indicated on the Exercise Form
accompanied by payment, when appropriate, of the Exercise Price.

Taxes.    No Shares will be issued to the Optionee or other person pursuant to
the exercise of the Option until the Optionee or other person has made
arrangements acceptable to the Administrator for the satisfaction of foreign,
federal, state and local income and employment tax withholding obligations, if
any.

Method of Payment.    Payment of the Exercise Price shall be in U.S. dollars to
BEA by any of the following, or a combination thereof, at the election of the
Optionee; provided, however, that such exercise method does not then violate an
Applicable Law: personal check, bank draft, postal or express money order, or a
same-day sale exercise through Alex. Brown & Sons or other brokerage firm
determined by the Administrator.

Change in Relationship.

Leave of Absence.    During any authorized leave of absence, the vesting of the
Option as provided in the Vesting Schedule shall cease after the leave of
absence exceeds 90 days. Vesting of the Option shall resume upon the Optionee’s
termination of the leave and return to service with BEA or a Related Entity.

Change in Status.     In the event of the Optionee’s change in status from
Employee to Consultant or Consultant to Employee, the Option shall remain in
effect. However, when the change in status is from Employee to Consultant, the
vesting of the Option shall continue only to the extent determined by the
Administrator and the Optionee’s Incentive Stock Option shall cease to be
treated as an Incentive Stock Option and shall be treated as a Non-Qualified
Stock Option on the day 3 months and one day following such change in status.

Termination.    In the event the Optionee’s Continuous Status as an Employee,
Director or Consultant terminates for reasons other than disability or death,
the Optionee may, to the extent otherwise so entitled at the date of such
termination (the “Termination Date”), exercise the Option within 3 months from
the Termination Date (but in no event later than the Expiration Date).

Disability.    In the event the Optionee’s Continuous Status as an Employee,
Director or Consultant terminates as a result of his or her disability, the
Optionee may, but only within 12 months from the Termination Date (and in no
event later than the Expiration Date), exercise the Option to the extent
otherwise entitled to

exercise it on the Termination Date; provided, however, that if such disability
is not a “disability” as defined in Section 22(e)(3) of the Code and the Option
is an Incentive Stock Option, such Incentive Stock Option shall cease to be
treated as an Incentive Stock Option and shall be treated as a Non-Qualified
Stock Option on the day 3 months and one day following the Termination Date.

Death.    In the event of the Optionee’s death, the Option may be exercised at
any time within 12 months following the date of death (and in no event later
than the Expiration Date), by the Optionee’s estate or by a person who acquired
the right to exercise the Option by bequest or inheritance, but only to the
extent the Optionee could exercise the Option at the date of death.

Term of Option.    The Option may be exercised no later than the Expiration Date
set forth in the Notice. To the extent that the Optionee was not entitled to
exercise the Option on the Termination Date or on the date of death, or if the
Option is not exercised within the time specified above, the Option shall
terminate.

Transferability of Option.    The Option, if an Incentive Stock Option, may not
be transferred in any manner other than by will or by the laws of descent or
distribution and may be exercised during the lifetime of the Optionee only by
the Optionee. The Option, if a Non-Qualified Stock Option, may be transferred by
the Optionee in a manner and to the extent acceptable to the Administrator as
evidenced by a writing signed by BEA and the Optionee. The terms of the Option
shall be binding upon the executors, administrators, heirs and successors of the
Optionee.

Interpretation.    Any dispute regarding the interpretation of the Notice, the
Plan, and this Option Agreement shall be submitted by the Optionee or by BEA to
the Board or the Administrator that administers the Plan, which shall review
such dispute at its next regular meeting. The resolution of such dispute by the
Board or the Administrator shall be final and binding on all persons.

No Effect on Employment or Consultancy.    The vesting of Shares is earned only
by continuing employment or consultancy at the will of BEA (not through being
hired, being granted the Option or acquiring Shares). Nothing in the Notice,
Option Agreement or the Plan shall confer upon the Optionee any right with
respect to continuation of employment or consultancy by BEA, nor shall it
interfere in any way with the Optionee’s right or BEA’s right to terminate the
Optionee’s employment or consultancy at any time, with or without cause.

Entire Agreement: Governing Law.    The Notice, the Plan, and this Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter and supersede in their entirety all prior undertakings and
agreements of BEA and the Optionee with respect to the subject matter in the
Agreement, and may not be modified adversely to the Optionee’s interest except
by means of a writing signed by BEA and the Optionee. These instruments are
governed by California law except for that body of law pertaining to conflict of
laws.




--------------------------------------------------------------------------------

LOGO [g12775img002.jpg] BEA SYSTEMS, INC. 1997 STOCK INCENTIVE PLAN

NOTICE OF PERFORMANCE UNIT AWARD

 

Grantee’s Name and Address:    «NAME»   

«ADDRESS_LINE_1» «ADDRESS_LINE_2»

«CITY», «STATE» «COUNTRY»        «ZIP_CODE»

   «EMAIL_ADDRESS»

You (the “Grantee”) have been granted a Performance Unit Award (the “Award”),
subject to the terms and conditions of this Notice of Performance Unit Award
(the “Notice”), the Bea Systems, Inc. 1997 Stock Incentive Plan, as amended from
time to time (the “Plan”) and the Performance Unit Award Agreement (the
“Agreement”) attached hereto, as follows. Unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in this Notice.

 

Award Number    «NUM» Date of Award    «DATE» Vesting Commencement Date   
«DATE»

Total Number of Performance

Units Awarded (the “Units”)

   «SHARES_GRANTED»

Vesting Schedule:

Subject to the Grantee’s Continuous Status as an Employee, Director or
Consultant and other limitations set forth in this Notice, the Agreement and the
Plan, the Units shall vest in accordance with the following schedule:

25% of the Units shall vest twelve (12) months after the Vesting Commencement
Date and 75% of the Units shall vest at the rate of 25% on each anniversary of
the Vesting commencement Date, for an additional thirty-six (36) months.

In the event of a Corporate Transaction or a Change in Control, vesting may
accelerate in accordance with Section 3(a) of the Agreement.

In the event of the Grantee’s change in status from Employee to Director or
Consultant or from an Employee whose customary employment is 20 hours or more
per week to an Employee whose customary employment is fewer than 20 hours per
week, the Units shall continue to vest in accordance with the Vesting Schedule.

For purposes of this Notice and the Agreement, the term “vest” shall mean, with
respect to any Units, that such Units are no longer subject to forfeiture to the
Company. If the Grantee would become vested in a fraction of a Unit, such Unit
shall not vest until the Grantee becomes vested in the entire Unit.

 

1



--------------------------------------------------------------------------------

Vesting shall cease upon the date of termination of the Grantee’s Continuous
Status as an Employee, Director or Consultant (the “Termination Date”) for any
reason, including death or Disability. In the event of termination of the
Grantee’s Continuous Status as an Employee, Director Consultant for any reason,
including death or Disability, any Units held by the Grantee immediately
following such termination of the Grantee’s Continuous Status shall be deemed
reconveyed to the Company and the Company shall thereafter be the legal and
beneficial owner of the Units and shall have all rights and interest in or
related thereto without further action by the Grantee.

During any authorized leave of absence, the vesting of the Units as provided in
this schedule shall be suspended (to the extent permitted under Section 409A of
the Code) after the leave of absence exceeds a period of ninety (90) days.
Vesting of the Units shall resume upon the Grantee’s termination of the leave of
absence and return to service to the Company or a Subsidiary of the Company.
Notwithstanding the forgoing two sentences, during any authorized Personal Leave
of Absence as determined in accordance with Company policies, the vesting of the
Units as provided in the Vesting Schedule shall cease upon the Grantee’s start
of such leave and shall resume upon the termination of such leave and the
Grantee’s return to service with the Company or a Subsidiary of the Company, and
no credit shall be given for any time that would otherwise have contributed to
vesting during such leave (to the extent permitted under Section 409A of the
Code); provided, however, that if the Personal Leave of Absence or any other
leave of absence exceeds six (6) months, and a return to service upon expiration
of such leave is not guaranteed by statute or contract, then (a) the Grantee’s
Continuous Status as an Employee, Director or Consultant shall be deemed to
terminate on the first date following such six-month period and (b) the Grantee
will forfeit the Units that are unvested on the date of the termination of
Grantee’s Continuous Status. The policies and practices contained in this
document may not conflict with statutory requirements in any country to which an
employee is assigned, except to the extent required by Section 409A of the Code
if the Grantee is subject to U.S. taxation. In the event of a conflict,
host-country statutory requirements will prevail.

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, and the Agreement.

 

BEA Systems, Inc.,

a Delaware corporation

By:  

 

Title:  

 

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE UNITS SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS STATUS AS AN EMPLOYEE, DIRECTOR OR
CONSULTANT (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OR
ACQUIRING SHARES HEREUNDER). THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT
NOTHING IN THIS NOTICE, THE AGREEMENT, NOR IN THE PLAN, SHALL CONFER UPON THE
GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION OF THE GRANTEE’S CONTINUOUS
STATUS AS AN EMPLOYEE, DIRECTOR OR CONSULTANT, NOR SHALL IT INTERFERE IN ANY WAY
WITH THE GRANTEE’S RIGHT OR THE

 

2



--------------------------------------------------------------------------------

COMPANY’S RIGHT TO TERMINATE THE GRANTEE’S CONTINUOUS STATUS AS AN EMPLOYEE,
DIRECTOR OR CONSULTANT AT ANY TIME, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT
NOTICE. THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE GRANTEE’S STATUS IS
AT WILL.

The Grantee acknowledges receipt of a copy of the Plan and the Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Award subject to all of the terms and provisions hereof and
thereof. The Grantee has reviewed this Notice, the Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Agreement and the Plan. The Grantee hereby agrees that all questions of
interpretation and administration relating to this Notice, the Plan and the
Agreement shall be resolved by the Administrator in accordance with Section 8 of
the Agreement. The Grantee further agrees to the venue selection and waiver of a
jury trial in accordance with Section 9 of the Agreement. The Grantee further
agrees to notify the Company upon any change in the residence address indicated
in this Notice. The Grantee further agrees and acknowledges that this Award is a
non-elective arrangement pursuant to Section 409A of the Code.

The Grantee further acknowledges that, from time to time, the Company may be in
a “blackout period” and/or subject to applicable federal securities laws that
could subject the Grantee to liability for engaging in any transaction involving
the sale of the Company’s Shares. The Grantee further acknowledges and agrees
that, prior to the sale of any Shares acquired under this Award, it is the
Grantee’s responsibility to determine whether or not such sale of Shares will
subject the Grantee to liability under insider trading rules or other applicable
federal securities laws.

The Grantee understands that the Award is subject to the Grantee’s consent to
access this Notice, the Agreement, the Plan and the Plan prospectus
(collectively, the “Plan Documents”) in electronic form on the Company’s
intranet. By signing below (or by providing an electronic signature) and
accepting the grant of the Award, the Grantee: (i) consents to access electronic
copies (instead of receiving paper copies) of the Plan Documents via the
Company’s intranet; (ii) represents that the Grantee has access to the Company’s
intranet; (iii) acknowledges receipt of electronic copies, or that the Grantee
is already in possession of paper copies, of the Plan Documents; and
(iv) acknowledges that the Grantee is familiar with and accepts the Award
subject to the terms and provisions of the Plan Documents.

 

Dated:                                          

   Signed:                                                              

 

3



--------------------------------------------------------------------------------

Award Number: «NUM»

BEA SYSTEMS, INC. 1997 STOCK INCENTIVE PLAN

PERFORMANCE UNIT AWARD AGREEMENT

1.      Issuance of Units.  BEA Systems, Inc., a Delaware corporation (the
“Company”), hereby issues to the Grantee (the “Grantee”) named in the Notice of
Performance Unit Award (the “Notice”), the Total Number of Performance Units
Awarded set forth in the Notice (the “Units”), subject to the Notice, this
Performance Unit Award Agreement (the “Agreement”) and the terms and provisions
of the Company’s 1997 Stock Incentive Plan, as amended from time to time (the
“Plan”), which is incorporated herein by reference. Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Agreement.

2.      Transfer Restrictions.  The Units subject to this award (the “Award”)
may not be transferred in any manner other than by will or by the laws of
descent and distribution. Notwithstanding the foregoing, the Grantee may
designate a beneficiary of the Units in the event of the Grantee’s death on the
beneficiary designation form attached hereto as Exhibit A. The terms of this
Agreement shall be binding upon the executors, administrators, heirs, successors
and transferees of the Grantee.

3.      Conversion of Units and Issuance of Shares.

(a)        General.  Subject to Section 3(b), one share of Common Stock shall be
issuable for each Unit subject to the Award (the “Shares”) upon the earlier of:
(i) vesting; or (ii) immediately prior to the specified effective date of a
Change in Control or a Corporate Transaction (each as defined in the Plan) which
also constitutes a “change in the ownership or effective control, or in the
ownership of a substantial portion of the assets” (as defined in Section 409A of
the Code) of the Company. Immediately thereafter, or as soon as administratively
feasible, the Company will transfer such Shares to the Grantee upon satisfaction
of any required tax or other withholding obligations. Any fractional Unit
remaining after the Award is fully vested shall be discarded and shall not be
converted into a fractional Share.

(b)        Delay of Conversion.  The conversion of the Units to Common Stock
under Section 3(a), above, shall be delayed in the event the Company reasonably
anticipates that the issuance of Common Stock would constitute a violation of
federal securities laws or other Applicable Law. If the conversion of the Units
to Common Stock is delayed by the provisions of this Section 3(b), the
conversion of the Units to Common Stock shall occur at the earliest date at
which the Company reasonably anticipates issuing the Common Stock will not cause
a violation of federal securities laws or other applicable law. For purposes of
this Section 3(b), the issuance of Common Stock that would cause inclusion in
gross income or the application of any penalty provision or other provision of
the Code is not considered a violation of Applicable Law.

(c)        Delay of Issuance of Shares.  The Company shall have the authority to
delay the issuance of any shares of Common Stock under this Section 3 to the
extent it deems

 

1



--------------------------------------------------------------------------------

necessary or appropriate to comply with Section 409A(a)(2)(B)(i) of the Code
(relating to payments made to certain “key employees” of certain publicly-traded
companies); in such event, any shares of Common Stock to which the Grantee would
otherwise be entitled during the six (6) month period following the date of the
Grantee’s termination of Continuous Service will be issued on the first business
day following the expiration of such six (6) month period.

4.       Right to Shares.  The Grantee shall not have any right in, to or with
respect to any of the Shares (including any voting rights or rights with respect
to dividends paid on the Common Stock) issuable under the Award until the Award
is settled by the issuance of such Shares to the Grantee.

5.      Taxes.

(a)      Generally.  The Grantee is ultimately liable and responsible for all
taxes owed by the Grantee in connection with the Award, regardless of any action
the Company or any Subsidiary of the Company takes with respect to any tax
withholding obligations that arise in connection with the Award. Neither the
Company nor any Subsidiary of the Company makes any representation or
undertaking regarding the treatment of any tax withholding in connection with
the grant or vesting of the Award or the subsequent sale of Shares issuable
pursuant to the Award. The Company and its Subsidiaries do not commit and are
under no obligation to structure the Award to reduce or eliminate the Grantee’s
tax liability.

(b)      Payment of Withholding Taxes.  Prior to any event in connection with
the Award (e.g., vesting) that the Company determines may result in any tax
withholding obligation, whether United States federal, state, local or non-U.S.,
including any employment tax obligation (the “Tax Withholding Obligation”), the
Grantee must arrange for the satisfaction of the minimum amount of such Tax
Withholding Obligation in a manner acceptable to the Company.

(i)      By Share Withholding.  Unless the Company determines to satisfy the Tax
Withholding Obligation in accordance with clause (ii) below, the Company shall
withhold from those Shares issuable to the Grantee the whole number of Shares
sufficient to satisfy the minimum applicable Tax Withholding Obligation. The
Grantee acknowledges that the withheld Shares may not be sufficient to satisfy
the Grantee’s minimum Tax Withholding Obligation. Accordingly, the Grantee
agrees to pay to the Company or any Subsidiary of the Company as soon as
practicable, including through additional payroll withholding, any amount of the
Tax Withholding Obligation that is not satisfied by the withholding of Shares
described above.

(ii)      By Sale of Shares.  The Grantee’s acceptance of this Award constitutes
the Grantee’s authorization to the Company and any brokerage firm determined
acceptable to the Company for such purpose to sell on the Grantee’s behalf a
whole number of Shares from those Shares issuable to the Grantee as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy the
minimum applicable Tax Withholding Obligation. Such Shares will be sold on the
day such Tax Withholding Obligation arises (e.g., a vesting date) or as soon
thereafter as practicable. The Grantee will be responsible for all broker’s fees
and other costs of sale, and the Grantee agrees to indemnify and hold the
Company harmless from any losses, costs, damages, or expenses relating to any
such sale. To the extent the proceeds of

 

2



--------------------------------------------------------------------------------

such sale exceed the Grantee’s minimum Tax Withholding Obligation, the Company
agrees to pay such excess in cash to the Grantee. The Grantee acknowledges that
the Company or its designee is under no obligation to arrange for such sale at
any particular price, and that the proceeds of any such sale may not be
sufficient to satisfy the Grantee’s minimum Tax Withholding Obligation.
Accordingly, the Grantee agrees to pay to the Company or any Subsidiary of the
Company as soon as practicable, including through additional payroll
withholding, any amount of the Tax Withholding Obligation that is not satisfied
by the sale of Shares described above. The sale of Shares may be used by the
Company, in the exercise of its discretion (subject to Applicable Laws), to
satisfy the minimum Tax Withholding Obligation of the Grantee.

6.      Entire Agreement: Governing Law.  The Notice, the Plan and this
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. These agreements are
to be construed in accordance with and governed by the internal laws of the
State of California without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of California to the rights and duties of the parties. Should
any provision of the Notice or this Agreement be determined to be illegal or
unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable.

7.      Construction.  The captions used in the Notice and this Agreement are
inserted for convenience and shall not be deemed a part of the Agreement for
construction or interpretation. Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the singular.
Use of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.

8.      Administration and Interpretation.  Any question or dispute regarding
the administration or interpretation of the Notice, the Plan or this Agreement
shall be submitted by the Grantee or by the Company to the Administrator. The
resolution of such question or dispute by the Administrator shall be final and
binding on all persons.

9.      Venue and Waiver of Jury Trial.  The Company, the Grantee, and the
Grantee’s assignees pursuant to Section 2 (the “parties”) agree that any suit,
action, or proceeding arising out of or relating to the Notice, the Plan or this
Agreement shall be brought in the United States District Court for the Northern
District of California (or should such court lack jurisdiction to hear such
action, suit or proceeding, in a California state court in the County of Santa
Clara) and that the parties shall submit to the jurisdiction of such court. The
parties irrevocably waive, to the fullest extent permitted by law, any objection
the party may have to the laying of venue for any such suit, action or
proceeding brought in such court. If any one or more provisions of this
Section 9 shall for any reason be held invalid or unenforceable, it is the
specific intent of the parties that such provisions shall be modified to the
minimum extent necessary to make it or its application valid and enforceable.

 

3



--------------------------------------------------------------------------------

10.      Notices.  Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.

11.      Amendment and Delay to Meet the Requirements of Section 409A.  The
Grantee acknowledges that the Company, in the exercise of its sole discretion
and without the consent of the Grantee, may amend or modify this Agreement in
any manner and delay the issuance of any Shares issuable pursuant to this
Agreement to the minimum extent necessary to meet the requirements of
Section 409A of the Code as amplified by any Treasury regulations or guidance
from the Internal Revenue Service as the Company deems appropriate or advisable.

12.       Data Privacy.  The Grantee hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Grantee’s personal data as described in this Agreement by and among, as
applicable, the Grantee’s employer, the Company, its Subsidiaries and its
affiliates for the exclusive purpose of implementing, administering and managing
the Grantee’s participation in the Plan. The Grantee understands that the
Company and the Grantee’s employer may hold certain personal information about
the Grantee, including, but not limited to, the Grantee’s name, home address and
telephone number, date of birth, social security/insurance number or other
identification number, salary, nationality, job title, any shares of Common
Stock or directorships held in the Company, details of all awards or any other
entitlement to shares awarded, canceled, vested, unvested or outstanding in the
Grantee’s favor, for the purpose of implementing, administering and managing the
Plan (“Data”). The Grantee understands that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Grantee’s country, or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Grantee’s country. The Grantee understands that the
Grantee may request a list with the names and addresses of any potential
recipients of the Data by contacting the Grantee’s local human resources
representative. The Grantee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Grantee’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker, escrow agent or other third party with whom the Shares received upon
vesting of the Units may be deposited. The Grantee understands that Data will be
held only as long as is necessary to implement, administer and manage the
Grantee’s participation in the Plan. The Grantee understands that the Grantee
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Grantee’s local human resources representative. The Grantee understands that
refusal or withdrawal of consent may affect the Grantee’s ability to participate
in the Plan. For more information on the consequences of the Grantee’s refusal
to consent or withdrawal of consent, the Grantee understands that the Grantee
may contact the Grantee’s local human resources representative.

END OF AGREEMENT

 

4



--------------------------------------------------------------------------------

EXHIBIT A

BEA SYSTEMS, INC.

Performance Unit Beneficiary Designation

In the event of my death prior to the settlement of my currently outstanding or
subsequently issued Performance Units (the “Units”) under any existing or
subsequently adopted stock incentive plan of BEA Systems, Inc. or its successor
in interest (the “Company”) (whether adopted by the Company or assumed by the
Company in connection with a merger, acquisition or other similar transaction)
or issued to me by the Company outside of any such stock plan, and in lieu of
disposing of my interest,1 if any, in the Units at the time of my death by my
will or the laws of intestate succession, I hereby designate the following
persons as Primary Beneficiary(ies) and Contingent Beneficiary(ies) of my
interest in the Units:

 

    Primary Beneficiary(ies) (Select only one of the three alternatives)       
     %             (a)      Individuals and/or Charities    Share

1)     Name  

 

  

 

  Address  

 

   2)     Name  

 

  

 

  Address  

 

         

       

    (b)      Residuary Testamentary Trust

      

In trust, to the trustee of the trust named as the beneficiary of the residue of
my probate estate.

                        (c)       Living Trust                

                                                                               
                             (or any successor), as Trustee of the

   

                    (print name of present trustee)

 

                                                                               
       Trust, dated                                       
                      

   

                    (print name of trust)                                       
                      (fill in date trust was established)

______________________

1                A married grantee whose Units are community property may
dispose only of his or her own interest in the Units. In such cases, the
grantee’s spouse may designate the grantee or any other person(s) as the
beneficiary(ies) of his or her interest in the Units on a separate Beneficiary
Designation.

 

1



--------------------------------------------------------------------------------

  Contingent Beneficiary(ies) (Select only one of the three alternatives)       
   %           (a)      Individuals and/or Charities    Share 1)   Name  

 

  

 

  Address  

 

   2)   Name  

 

  

 

  Address  

 

               

    (b)      Residuary Testamentary Trust

    

In trust, to the trustee of the trust named as the beneficiary of the residue of
my probate estate.

                    (c)       Living Trust            

                                                                               
                               (or any successor), as Trustee of the

 

                    (print name of present trustee)

 

                                                                               
       Trust, dated                                       
                      

 

                    (print name of trust)                                       
                      (fill in date trust was established)

Should all the individual Primary Beneficiary(ies) fail to survive me or if the
trust named as the Primary Beneficiary does not exist at my death (or no will of
mine containing a residuary trust is admitted to probate within six months of my
death), the Contingent Beneficiary(ies) shall be entitled to my interest in the
Units for the shares indicated. Should any individual beneficiary fail to
survive me or a charity named as a beneficiary no longer exist at my death, such
beneficiary’s share shall be divided among the remaining named Primary or
Contingent Beneficiaries, as appropriate, in proportion to the percentage shares
I have allocated to them. In the event that no Individual Primary
Beneficiary(ies) or Contingent Beneficiary(ies) survives me, no trust (excluding
a residuary testamentary trust) or charity named as a Primary Beneficiary or
Contingent Beneficiary exists at my death, and no will of mine containing a
residuary trust is admitted to probate within six months of my death, then my
interest in the Units shall be disposed of by my will or the laws of intestate
succession, as applicable.

This Beneficiary Designation is effective regardless of whether I have deferred
receipt of any or all of the Units. This Beneficiary Designation is effective
until I file another such designation with BEA Systems, Inc. Any previous
Beneficiary Designations are hereby revoked.

 

2



--------------------------------------------------------------------------------

Submitted by:       Accepted by:               Grantee          
Grantee’s Spouse     BEA Systems, Inc.            

 

    By:  

 

          (Signature)    

 

Its:

 

 

 

Date:                                                                 Date:  

 

Spousal Consent for Units that are Community Property (necessary if separate
beneficiary designation is not filed by Spouse):

A Grantee’s spouse should file a separate beneficiary designation for the
spouse’s community property interest in the Units.

Spousal Consent for Units that are not Community Property (necessary if
beneficiary is other than Spouse):

I hereby consent to this Beneficiary Designation. This consent does not apply to
any subsequent Beneficiary Designation which may be filed by my spouse.

 

 

                    (Signature of Spouse)
Date:                                                                       

 

 

3



--------------------------------------------------------------------------------

Performance Units – Frequently Asked Questions

 

 

  1) What is a Performance Unit? A Performance Unit is a promise to issue stock
in the future. The stock is not issued or outstanding until both the vesting and
the release of the shares have occurred. Vesting and release can occur at the
same time or at different times, however, at BEA the vesting and release will be
at the same time – 2 cliff vest dates, 50% at each 12-month anniversary. At BEA,
one Unit is defined as one share of common stock.

  2) What is the difference between Restricted Stock and a Performance Unit? The
primary differences are related to timing. With Restricted Stock Awards, the
stock is issued at the time of grant and held in escrow until it is vested.
Ownership and dividend rights occur at the time of grant. The taxation of
Restricted Stock may occur at time of grant or upon vest – at the employee’s
determination. The employee may choose to take the tax hit at the time of grant
by filing an 83(b) election and paying the related taxes. This election is risky
and there is no relief if the employee leaves prior to the vesting. If the
election is not timely filed, then the tax liability will occur at the time of
vesting. In addition, there is a risk of forfeiture until the vesting period has
lapsed.

 

       By comparison, when an employee receives a Performance Unit award, the
stock is not issued or held until the vest/release date. Consequently, it is the
vest/release of the shares, which triggers the tax liability as well as the
ownership and dividend rights. Performance Units are more simplified from a tax
impact because the liability will only occur when the stock is delivered and
recipients do not have to take the risk of choosing the tax event date.

 

3)

How does the Performance Unit work? In the most simplified terms, the RSU will
work as follows: 1) The Performance Unit is awarded to the employee who signs
and returns the agreement to Stock Admin. 2) One year later, on the first
anniversary of the award date, 50% of the shares will be released to the
employee upon payment of the tax liability. 3) The employee now has ownership
rights and the capital gains holding period begins for the first 50% of the
award. If the employee leaves prior to the vest date, no shares are released. 4)
On the 2nd anniversary, the remaining 50% of shares are released - following the
payment of the tax liability. If the employee leaves the company prior to the
vest date, then the shares are not released.

  4) Am I required to sign and return the Performance Unit Agreement? Yes, all
employees are required to sign and return to Stock Administration. The signed
agreement may be faxed or mailed; however, it is not necessary to send via
priority or overnight mail delivery.

  5) Do I have to pay for the stock? No, there is no price per share. The only
payment due upon vest/release date of the stock is the taxes.

  6) What is the tax impact of the RSU? Ordinary income taxes are due on the day
of vesting. The liability is equal to the fair market value on the date of vest,
times the number of shares vested. The taxes are due on this day—no exceptions
permitted. (See the attached examples.) The holding period for Long-Term Capital
Gains treatment begins with the issuance of the stock.

  7) Can I choose how and when to pay the taxes? No, the total amount due for
taxes will be settled by a forced sale of the stock on the day of vest. Stock
Administration will work with the broker to ensure that the correct numbers of
shares necessary are sold. Employees will have the remaining shares deposited
into their account.

  8) Will I be required to hold the shares for a specified period of time? No,
BEA does not place holding requirements on the stock once the tax liabilities
are settled. The remaining stock may be held or sold at the employee’s
discretion.

  9) Will I have access to the view the RSU on-line? Yes, the RSU will be
visible on-line through Etrade only. This broker is the only one with the
capability to show these awards. You may also request a copy of your statement
from Stock Administration.

 

4



--------------------------------------------------------------------------------

  10) When will I receive the stock? The stock will be released to your captive
broker as soon as it has vested. The award will vest in two separate cliff
increments, 50% on each of two 12-month anniversaries.

EXAMPLE        

 

FACTS:

RSU Award: 15,000

Date of Award:  November 16, 2004

Cost per Unit:    $0.00

Tax Rate Assessed*:  40%

 

1st Vest Date:  November 16, 2005

Vest Amount (50%):  7,500

Market Value*:  $9.00

 

2nd Vest Date:  November 16, 2006

Vest Amount (50%) =  7,500

Market Value*:  $10.00

 

*for illustration purposes only

  

Tax Effect 1st Vest Date:

    November 16, 2005                            RSUs Released = 7,500

 

Calculation of Ordinary Income:

    7,500 * $9.00 = $67,500.

    Ordinary Income $67,500.

    Taxes* @ 40% = $27,000.

    Net Gain: $67,500 – $27,000 = $40,500

 

Calculation of Shares Sold:

    Total Tax Liability: $27,000

    $27,000 / $9.00 = 3,000 (rounded down)

    (liability / market value = shares sold)

 

Net Impact

    Shares released: 7,500 – 3,000 = 4,500

    Net Value of Released RSUs: 4,500 * $9.00 = $40,500

    Total Value Shares Sold: 3,000 * $9.00 = $27,000

 

        

Tax Effect 2nd Vest Date:

    November 16, 2006                            RSUs Released = 7,500

 

Calculation of Ordinary Income:

    7,500 * $10.00 = $75,000.

    Ordinary Income $75,000.

    Taxes @ 40% = $30,000.

    Net Gain: $75,000 – $30,000 = $45,000.

 

Calculation of Shares Sold:

    Total Tax Liability: 30,000.

    $30,000 / $10.00 = 3,000 (rounded down)

    (liability/market value = shares sold)

 

Net Impact

Shares released: 7,500 – 3000 = 4,500

Net Value of Released RSUs: 4,500 * $10.00 = $45,000.

Total Value Shares Sold: 3,000 * $10.00 = $30,000

 

 

5